Powell, J.
If the State’s witness is to be believed, the defendant is guilty. No matter what attacks were made upon the general credibility of this witness, and no matter how many witnesses testified to the contrary of what he swore, his credibility and the settling of the issue of fact was a matter exclusively for the judge and the jury in the trial court, and this court has no jurisdiction to interfere. The case falls squarely within the ruling in Plummer v. State, 1 Ga. App. 507 (57 S. E. 969).

Judgment affirmed,.